             Case 2:20-cv-01878-BJR Document 27 Filed 01/07/21 Page 1 of 3




 1                                                       HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
     WSOU INVESTMENTS, LLC d/b/a BRAZOS
 9   LICENSING AND DEVELOPMENT,                        No. 2:20-cv-01878-BJR

10                                Plaintiff,           NOTICE OF APPEARANCE

11         v.                                          [Clerk’s Action Required]

12   F5 NETWORKS, INC.,

13                                Defendant.

14   TO:            CLERK OF THE COURT

15          PLEASE TAKE NOTICE that Blake Marks-Dias and Eric A. Lindberg hereby enter their

16   appearance in the above-titled proceeding on behalf of Plaintiff WSOU Investments, LLC d/b/a

17   Brazos Licensing and Development (“Plaintiff”). All further pleadings or notices of any nature

18   whatsoever, except original process, in this case may be served upon said Plaintiff by delivering

19   a copy thereof to the undersigned at the address below stated.

20          DATED this 7th day of January, 2021.

21                                                CORR CRONIN LLP
22
                                                  s/ Blake Marks-Dias
23                                                Blake Marks-Dias, WSBA No. 28169
                                                  1001 Fourth Avenue, Suite 3900
24                                                Seattle, WA 98154
                                                  (206) 625-8600 Phone
25                                                Email: bmarks-dias@corrcronin.com


      NOTICE OF APPEARANCE – 1                                                  CORR CRONIN LLP
                                                                           1001 Fourth Avenue, Suite 3900
      (CASE NO. 2:20-cv-01878-BJR)                                         Seattle, Washington 98154-1051
                                                                                  Tel (206) 625-8600
                                                                                  Fax (206) 625-0900
           Case 2:20-cv-01878-BJR Document 27 Filed 01/07/21 Page 2 of 3




 1
                                       CORR CRONIN LLP
 2

 3                                     s/ Eric A. Lindberg
                                       Eric A. Lindberg, WSBA No. 43596
 4                                     1001 Fourth Avenue, Suite 3900
                                       Seattle, WA 98154
 5                                     (206) 625-8600 Phone
                                       Email: elindberg@corrcronin.com
 6

 7                                     Attorneys for Plaintiff WSOU Investments, LLC
                                       d/b/a Brazos Licensing and Development
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
25


     NOTICE OF APPEARANCE – 2                                       CORR CRONIN LLP
                                                               1001 Fourth Avenue, Suite 3900
     (CASE NO. 2:20-cv-01878-BJR)                              Seattle, Washington 98154-1051
                                                                      Tel (206) 625-8600
                                                                      Fax (206) 625-0900
             Case 2:20-cv-01878-BJR Document 27 Filed 01/07/21 Page 3 of 3




 1
                                      CERTIFICATE OF SERVICE
 2
            I hereby certify that on January 7, 2021, I caused the foregoing document to be
 3
     electronically filed with the Clerk of the Court using the CM/ECF system, which will send
 4
     notification of such filing to all counsel of record.
 5

 6                                                  s/ Christy A. Nelson
 7                                                  Christy A. Nelson

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
25


      NOTICE OF APPEARANCE – 3                                                  CORR CRONIN LLP
                                                                           1001 Fourth Avenue, Suite 3900
      (CASE NO. 2:20-cv-01878-BJR)                                         Seattle, Washington 98154-1051
                                                                                  Tel (206) 625-8600
                                                                                  Fax (206) 625-0900
